Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200210261 A1 (Reddy) in view of US 20170052856 A1 (Subbarayalu) and US 10642713 B1 (McColgan).
Regarding claim 1, Reddy teaches,
A computer-implemented lifecycle management method, the method comprising:
coordinating hardware, platform and software health checks for framework- independent and application-specific monitoring, failure detection(par 55 “The resource manager server 1202 may be embodied as any type of computing device capable of monitoring , and recovery(fig 16:1612 par 83 “block 1612, in which the managed node 1206 reconciles the cluster state by following the standard exception handling protocols”);
coordinating the hardware, the platform, and the application-level health checks by state- specific aggregation of distributed atomic status events(par 50 “The resource data may include data indicative of a level of reliability, availability, and resiliency of a resource, for example. In use, the resource manager server 1202 receives health data from each of the managed nodes 1206 of the cluster 1204 and determines whether a failure event has been detected.”); and
creating a recovery policy based on the state-specific aggregation of the distributed atomic status events(fig 16:1612 par 83 “If the managed node 1206 determines the received health state change event does not correspond to a soft failure (i.e., the event corresponds to a hard failure), the method 1600 advances to block 1612, in which the managed node 1206 reconciles the cluster state by following the standard exception handling protocols ( e.g., goes through the voting process, agrees on a consistent state, etc.).”), the recovery policy being different for each type of failure in the failure detection(par 78 “For example, in such an embodiment, the resource manager server 1202 may be confignred to collect the health data and transfer the collected health data to the cluster service to identify a type of failure ( e.g., hardware or software) and act accordingly.”),wherein the coordinating further coordinates the hardware, and software health checks by application-agnostic failure, recovery and status update semantics on a distributed application basis and at multiple states(par 78 “For .
However, although Reddy teaches software level health checks, Reddy does not specifically teach application-level health checks.
On the other hand, Subbarayalu teaches 
A computer-implemented lifecycle management(par 3 “Some embodiments are directed to the technical activity of managing the lifecycles of distinct but coordinated application program data structures in a distributed computing environment.”) method, the method comprising:
coordinating a group of different application-level health checks for framework- independent and application-specific monitoring, failure detection that is provided(fig3; par 107 "Technical processes shown in the Figures or otherwise disclosed may be performed in some embodiments automatically, e.g., by a state manager 204 distributed service requiring little or no contemporaneous live user input aside from state provider creation, deletion, or enumeration requests. Processes may also be performed in part automatically and in part manually unless otherwise indicated." Although Subbarayalu’s preferred embodiment automatically detects failures, Subbarayalu also teaches that this process can be done manually. Examiner interprets this manual process as applicant’s user provided failure detection), and recovery(par 4 “Some embodiments include or utilize a state manager which ;
coordinating the hardware, the platform, and the application-level health checks by state- specific aggregation of distributed atomic status events(par 109 “The request 304 requests creation of a transactional distributed state provider 208 as a member of a group 206 of different application-level state providers which include differently structured application program data structures that are atomic with respect to one another.”); and
creating a recovery policy based on the state-specific aggregation of the distributed atomic status events(par 144 “As to Recovery, this operation recovers the state manager first and creates all the state providers, then hydrates all the state providers and recovers the replicator. As each operation is being replayed by the replicator during its recovery, state manager routes it to the correct state provider based on the name it stores in the redo/undo information.”), wherein the coordinating further contains the application-level health checks(par 4 “Some embodiments include or utilize a state manager which provides transactional distributed lifecycle management of a group of different application-level state providers, namely, differently structured application program data structures.”) by application-agnostic failure, recovery and status update semantics on a distributed application basis and at multiple states(par 93 “A state manager 204 includes code which upon execution provides transactional distributed lifecycle management of a group 206 of different application-level state providers 208.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Reddy to incorporate the 
However, neither Reddy nor Subbarayalu specifically teach coordinating hardware, platform, and application-level health checks, all together.
On the other hand, McColgan teaches 
 A computer-implemented lifecycle management method(col 3 ln 59-61 “Implementations described herein provide a monitoring platform for deployments of resources, applications, and/or components.”), the method comprising:
coordinating hardware, platform and application-level health checks for framework- independent and application-specific monitoring(col 3 ln 59-61 “Implementations described herein provide a monitoring platform for deployments of resources, applications, and/or components.”), failure detection that is provided(col 4 ln 27-29 “Implementations described herein may provide a user interface, such as a graphical user interface, to manage and/or provide this information.”), and recovery(col 4 ln 29-31 “Implementations described herein may cause remedial actions to automatically be performed based on faulting objects.”);
coordinating the hardware, the platform, and the application-level health checks by state-specific aggregation of distributed atomic status events(col 13 ln 7-11 “In some ; and
creating a recovery policy based on the state-specific aggregation of the distributed atomic status events(col 4 ln 43-51 “Implementations described herein selectively provide notifications for critical faults to entities associated with objects associated with the faulting object, which conserves network and computational resources that would be used to provide the critical fault notification to unrelated entities, and which enables the entities associated with the objects associated with the faulting object to take remedial action or predict outages of the objects associated with the faulting object.”), the recovery policy being different for each type of failure in the failure detection(fig 5:520,530,550; col 15 ln 22-27 “Additionally, or alternatively, monitoring platform 220 may determine whether a fault is a warning fault or a critical fault based on information in the notification identifying the particular object, and based on determining 25 whether the particular object has any other object depending on the particular object.” fig 5:520,530,550; col 15 ln 28-31 “As further shown in FIG. 5, when the particular monitor is a warning monitor (block 520-WARNING), then process 500 may include identifying an entity associated with  the particular object (block 530).” fig 5:520,530,550; Col 16 ln 15-19 “As further shown in FIG. 5, when the particular monitor is a critical monitor (block 520---CRITICAL), then process 500 may include identifying one or more entities that are associated with objects that are associated with dependencies with the particular object (block 550)” McColgan teaches treating warning type and critical type failures differently.), wherein the coordinating further coordinates the hardware, the platform, and the application-level health checks by application-agnostic failure, recovery and status update semantics on a distributed application basis.(fig 1A; col 5 ln 27-40 "As an example, and as further shown by reference number 102, object 1 may be a resource (e.g., a server device or virtual machine), may have no dependencies to any other object, and may be associated with entity 1. Object 2 may be a component, may be hosted on object 1, and may be associated with entity 2. Object 3 may be an application, may depend on objects 1 and 2, and may be associated with entity 3.")
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Reddy and Subbarayalu to incorporate the coordination of the hardware, the platform, and the application-level health checks of McColgan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Reddy and Subbarayalu -- a need for a solution for the issue of getting more information from related devices/services(McColgan col 1 ln 10-13 “Some fault conditions may cause errors in other devices or applications, and entities associated with the other devices or applications may benefit from knowledge of fault conditions associated with related devices.”) -- with McColgan providing a known method to solve a similar problem. McColgan provides a monitoring platform for deployments of resources, applications, and/or components.” (col 3 ln 59-61)
 
 
Regarding claim 2, Reddy, Subbarayalu, and McColgan teaches,
The method of claim 1,

wherein the application-specific monitoring, failure detection, and recovery occurs at a datacenter level and/or cloud operating environment level such that failures are either correlated or independent.(par 83 “If the managed node 1206 determines the received health state change event does not correspond to a soft failure (i.e., the event corresponds to a hard failure), the method 1600 advances to block 1612, in which the managed node 1206 reconciles the cluster state by following the standard exception handling protocols ( e.g., goes through the voting process, agrees on a consistent state, etc.).”)

Regarding claim 3, Reddy, Subbarayalu, and McColgan teaches,
The method of claim 1, 
Reddy further teaches
wherein the application-specific monitoring, failure detection, and recovery occurs at a datacenter level and/or cloud operating environment level such that failures are independent.(par 83 “If the managed node 1206 determines the received health state change event does not correspond to a soft failure (i.e., the event corresponds to a hard failure), the method 1600 advances to block 1612, in which the managed node 1206 reconciles the cluster state by following the standard exception handling protocols ( e.g., goes through the voting process, agrees on a consistent state, etc.).”)

Regarding claim 4, Reddy, Subbarayalu, and McColgan teaches,
The method of claim 1, 

wherein the application-specific monitoring, failure detection, and recovery occurs at a datacenter level and/or cloud operating environment level(par 83 “If the managed node 1206 determines the received health state change event does not correspond to a soft failure (i.e., the event corresponds to a hard failure), the method 1600 advances to block 1612, in which the managed node 1206 reconciles the cluster state by following the standard exception handling protocols ( e.g., goes through the voting process, agrees on a consistent state, etc.).”) such that failures are independent.
However, Reddy does not specifically teach that the failures are correlated
On the other hand, Subbarayalu teaches 
wherein the application-specific monitoring, failure detection, and recovery occur at the state provider level such that failures are correlated(par 109 “In embodiments which support child state providers, and in situations in which a given state provider has one or more children to be instantiated, instances of those children are also created.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Reddy/Subbaraylu to incorporate the correlated failures of Subbarayalu.  

Regarding claim 5, Reddy, Subbarayalu, and McColgan teaches,
The method of claim 1, 
Reddy further teaches
wherein the platform and hardware-level health checks are agnostic to application(par 82 “As such, while the method 1600 is described as being performed by the managed node 1206, it should be further appreciated that the method 1600 may be performed, more particularly, by each sled of the managed node 1206, if applicable.”).

Regarding claim 7, Reddy, Subbarayalu, and McColgan teaches,
The method of claim 1, 
Subbarayalu further teaches
wherein the failure detection, the recovery, and the status update semantics are specified by the application.(par 109 “The request 304 requests creation of a transactional distributed state provider 208 as a member of a group 206 of different application-level state providers which include differently structured application program data structures that are atomic with respect to one another.”)

Regarding claim 8, Reddy, Subbarayalu, and McColgan teaches,
The method of claim 1, 
Reddy further teaches
wherein the distributed atomic status events comprise different layers of the application stack, and from different workers in a distributed application(par 55 “The resource manager server 1202 may be embodied as any type of computing device capable of monitoring the health and resources of the managed nodes 1206 of the cluster 1204 for a failure ( e.g., a hardware failure, a software failure, etc.) and performing the other functions .

Regarding claim 9, Reddy, Subbarayalu, and McColgan teaches,
The method of claim 1, 
Subbarayalu further teaches
wherein the state-specific aggregation of the distributed atomic status events is specific to each state, and a history of state transitions.(par 109 “The request 304 requests creation of a transactional distributed state provider 208 as a member of a group 206 of different application-level state providers which include differently structured application program data structures that are atomic with respect to one another.” state groups are equivalent to applicant’s state-specific aggregration.)

Regarding claim 10, Reddy, Subbarayalu, and McColgan teaches,
The method of claim 1, 
Reddy further teaches,
embodied in a cloud-computing environment.(par 47 “Examples of cloud services 1140 may include--without limitation-software as a service (SaaS) services 1142, platform as a service (PaaS) services 1144, and infrastructure as a service (IaaS) services 1146.”)

.


Allowable Subject Matter
Claims 19,20 allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not fairly suggest “wherein a helper provides the status update and is isolated from a learner, and wherein the helper and the learner share a common file system.”. Although using shared file systems to monitor containers is taught in US 20180210801 A1 (Wu et al.), there is no reason to combine Wu with the other references. 
	

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
With respect to the independent claims, the applicant has further argued that Reddy, Subbarayalu, and McColgan does not teach limitation “the recovery policy being different for each type of failure in the failure detection.” The examiner respectfully disagrees. McColgan teaches treating warning type and critical type failures differently in the cited fig 5:520,530,550; col 15 ln 22-27 “Additionally, or alternatively, monitoring platform 220 may determine whether a fault is a warning fault or a critical fault based on information in the notification identifying the particular object, and based on determining 25 whether the particular object has any other 530,550; col 15 ln 28-31 “As further shown in FIG. 5, when the particular monitor is a warning monitor (block 520-WARNING), then process 500 may include identifying an entity associated with  the particular object (block 530).” fig 5:520,530,550; Col 16 ln 15-19 “As further shown in FIG. 5, when the particular monitor is a critical monitor (block 520---CRITICAL), then process 500 may include identifying one or more entities that are associated with objects that are associated with dependencies with the particular object (block 550)” McColgan teaches treating warning type and critical type failures differently. The examiner interprets this as the recovery policy being different for each type of failure in the failure detection. 
Reddy also addresses this issue in the cited par 78 “For example, in such an embodiment, the resource manager server 1202 may be confignred to collect the health data and transfer the collected health data to the cluster service to identify a type of failure ( e.g., hardware or software) and act accordingly.” The examiner also interprets this as the recovery policy being different for each type of failure in the failure detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9860311 B1 - Rohde - covers lifecycle management for distributed applications.
US 20200133755 A1 - Bansal - failure healing system.
US 20200159622 A1 - Chintagunta - generic failure monitoring and recovery process.
US 20190065275 A1 - Wong - mentions lifecycle management. About provisioning cloud systems.
US 20170171020 A1 - Wei - Lifecycle management in cloud systems.
US 20180210801 A1 – Wu - using shared file systems to monitor containers

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113